Opinion filed August 16, 2007 















 








 




Opinion filed August 16, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00113-CR 
                                                    __________
 
                                  BRIAN SCOTT BARTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 58th District Court
 
                                                       Jefferson
  County, Texas
 
                                                    Trial
Court Cause No. 93941
 

 
                                                                   O
P I N I O N
The jury
convicted Brian Scott Barton of aggravated assault, found that a deadly weapon
was used or exhibited in the commission of the offense, and found both
enhancement allegations to be true.  The
jury assessed his punishment at confinement for thirty years.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161
S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that the victim
testified that appellant stabbed him twice in his stomach with a serrated knife
that was curved like a claw or talon.
Counsel has the responsibility to advise appellant
that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006). 
Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66. Black v. State, 
217 S.W.3d 687 (Tex.
App.CEastland
2007, no pet.). 
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
August 16, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.